Citation Nr: 0336630	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a head 
disability, claimed as "catri" of the head.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for visual 
impairment, claimed as secondary to measles.  

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1, 2000 rating decision that 
declined the veteran's application to reopen his claim to 
service connection for visual impairment and denied 
entitlement to service connection for a head disability.  
Notification of this decision was provided the veteran in 
February 2000.  On a VA Form 9 submitted to a Regional Office 
of the Department of Veterans Affairs (RO) in July 2000, the 
veteran appealed the decision denying his petition to reopen 
his claim to service connection for visual impairment; 
however, he did not timely appeal the denial of service 
connection for a head disability.  In a June 2002 rating 
decision, the RO awarded the veteran an increased rating of 
40 percent for his bilateral hearing loss and declined to 
reopen the veteran's claim to service connection for a 
disability of the head.  The RO also declined to reopen the 
veteran's service connection claim for visual impairment, 
claimed as secondary to measles.  The veteran responded by 
filing a September 2002 Notice of Disagreement, and was then 
sent a November 2002 Statement of the Case.  He then filed a 
November 2002 VA Form 9, perfecting his appeal of these 
issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In May 1998, the Board of Veterans' Appeals denied 
entitlement to service connection for impaired vision, 
claimed as due to measles.

3.  In a January 2000 rating decision, the RO denied the 
veteran's claim for service connection for a head disability, 
claimed as "catri" of the head, and declined his 
application to reopen his service connection claim for 
impaired vision; the veteran was so informed by letter the 
next month and he appealed only the denial of his application 
to reopen his claim to service connection for impaired 
vision.  

4.  The evidence submitted since the January 2000 RO denial 
of the veteran's application to reopen his claim to service 
connection for a head disability, which became final when the 
veteran failed to appeal, does not, by itself or in 
connection with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.

5.  The evidence submitted since the Board's 1998 denial of 
the veteran's application to reopen his claim to service 
connection for impaired vision does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.

6.  Hearing acuity is at worst Level VII in the right ear and 
Level VII in the left ear.  


CONCLUSIONS OF LAW

1.  The Board's 1998 decision that denied service connection 
for impaired vision is final; this claim for service 
connection may only be reopened based on the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2003).  

2.  The January 2000 unappealed rating decision denying the 
veteran's claim for service connection for a head disability, 
is final, and may only be reopened based on the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).  

3.  Evidence submitted since the RO's 2000 decision is not 
new and material with respect to the claim for service 
connection for a head disability, claimed as "catri" of the 
head, and the claim for that benefit may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2003). 

4.  Evidence submitted since the Board's 1998 decision is not 
new and material with respect to the claim for service 
connection for impaired vision, claimed as a result of 
measles, and the claim for that benefit may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2003). 

5.  The criteria for a disability rating in excess of 40 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 
4.85, 4.85, 4.87, Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and December 2001 and April 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Memphis, 
TN, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the appellant was first sent a letter in 
December 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

I. New and material evidence - Head disability

The veteran seeks service connection for a disability of the 
head, claimed as "catri" of the head.  The Board notes 
first that the RO denied in a January 2000 decision 
entitlement to service connection for a head condition, 
claimed as "catri" to the head; despite notification, the 
veteran did not file a timely appeal of this decision.  Thus, 
the January 2000 RO determination is final and the claim 
cannot be reopened, absent the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).   In its 
subsequent June 2002 decision, the RO continued to deny 
service connection for a head condition, claimed as "catri" 
of the head, without consideration of whether new and 
material evidence had been submitted.  In any such case, the 
Board is not bound by the RO's analysis of a claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of the claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
[citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 
1380 (Fed. Cir. 1996)].  Thus, veteran's claim for service 
connection for a head condition, claimed as "catri" of the 
head, must first be subject to scrutiny under 38 U.S.C.A. 
§ 5108 (West 2002) and 38 C.F.R. § 3.156 (2003); only if 
these legal requirements are met may it be considered on the 
merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received subsequent to August 
29, 2001, as is the case here, new and material evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In its January 2000 decision, the RO found no evidence of a 
current disability of the head which was incurred in military 
service.  In support of his application to reopen, the 
veteran has submitted copies of service medical records, VA 
medical treatment records, and his own contentions.  For the 
reasons to be discussed below, this evidence is not new and 
material, and his application to reopen his service 
connection claim for a head condition must be denied.  

Considering first the veteran's recent VA medical treatment 
records, these records are new, in that they were not of 
record at the time of the previous final denial.  However, 
these records are not material, as they fail to note a 
current disability of the head which began during military 
service, or is due to or the result of an in-service disease 
or injury.  On VA treatment in January 2000, the veteran was 
noted to have allergic rhinitis and vertigo, but neither of 
these diagnoses was attributed to military service.  Because 
the VA medical records contain only current diagnoses, 
without any indication of a nexus to an in-service disease or 
injury, these records do not relate to an unestablished fact 
necessary to substantiate the claim, and do not raise a 
reasonable possibility of substantiating the service 
connection claim for a head disability.  Therefore, this 
evidence is not material, and does not warrant a reopening of 
the veteran's claim.  38 C.F.R. § 3.156 (2003).  

The veteran has also submitted copies of his service medical 
records, including a copy of an August 1941 military 
hospitalization report which verifies a diagnosis of otitis 
media, chronic, bilateral, catarrhal, moderately severe.  
However, these records are merely copies of evidence already 
of record at the time of the previous denial.  Because these 
records have previously been considered by the VA, they are 
not new, and cannot be used to reopen the veteran's claim.  
38 C.F.R. § 3.156 (2003).  

Finally, the veteran has offered his own allegations in 
support of his claim.  He has alleged that he developed 
"catri" of the head during military service, and should 
therefore be awarded service connection for this disability.  
However, the veteran's lay assertions regarding medical 
causation and etiology do not constitute new and material 
evidence.  Moray v. Brown, 5 Vet. App. 211,214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a head disability, claimed as 
"catri" of the head.  In the absence of any new and 
material evidence, his application to reopen must be denied.  

II. New and material evidence - Vision impairment

The veteran seeks to reopen his claim for service connection 
for impaired vision, claimed as secondary to measles.  In 
1998, the Board denied this claim.  This decision is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).  In the January 2000 
rating decision now on appeal, the RO denied the veteran's 
application to reopen his claim.

For applications to reopen received prior to August 29, 2001, 
as is the case here, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Since the Board's decision, the veteran has offered VA 
outpatient treatment records, copies of his service medical 
records, and his own contentions as evidence in support of 
his claim.  For the reasons to be discussed below, this 
evidence is not new and material, and his claim for service 
connection for impaired vision will not be reopened.  

Considering first the service medical records submitted by 
the veteran, these records are merely copies of evidence 
already of record at the time of the previous denial.  
Because these records have previously been submitted to and 
considered by the VA, they are not new, and cannot be used to 
reopen the veteran's claim.  38 C.F.R. § 3.156 (2002).  

While the veteran's recent VA medical treatment records are 
new, in that they were not of record at the time of the 
previous denial, they are not material.  These records note 
the veteran's allegations of retinal damage secondary to 
measles in service, but do not confirm them.  No medical 
expert has stated within these records that the veteran did 
in fact incur vision impairment due to his bout of measles in 
service.  Lay assertions, merely transcribed by a medical 
expert, do not amount to new and material evidence.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995).  Therefore, the 
veteran's VA outpatient treatment records do not constitute 
new and material evidence.  

The veteran himself has alleged that a bout of measles he 
experienced during service, which is verified within his 
service medical records, resulted in impaired vision.  
However, the veteran's lay assertions regarding medical 
causation and etiology do not constitute new and material 
evidence.  Moray v. Brown, 5 Vet. App. 211,214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for impaired vision, claimed as a result 
of measles in service.  In the absence of any new and 
material evidence, his application to reopen must be denied.  

III. Increased rating - Bilateral hearing loss

The veteran seeks an increased rating for his service-
connected bilateral hearing loss, with a history of bilateral 
otitis media.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

The veteran's service-connected bilateral hearing loss is 
currently rated as 40 percent disabling the criteria for 
hearing loss.  The criteria for evaluating hearing impairment 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  
38 C.F.R. § 4.85 (2003).  These results are then charted on 
Table VI and Table VII, as set out in the Rating Schedule. In 
order to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average puretone decibel loss are met.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On VA audiological examination in April 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
75
70
LEFT
45
50
70
75
70

The puretone threshold average was 68 in the right ear and 66 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and of 60 
in the left ear.  A mild to severe sensorineural hearing loss 
bilaterally was diagnosed.  

When, as in the present case, the puretone thresholds at 
1000, 2000, 3000, and 4000 Hz are 55dBs or more, the veteran 
will be rated under either Table VI or VIa, whichever results 
in the higher numeral.  38 C.F.R. § 4.86 (2003).  Evaluation 
of the April 2002 examination results under the diagnostic 
criteria results in hearing acuity at Level VII (Table VI) in 
the right ear, and at Level VII (Table VI) in the left ear.  
These levels of hearing acuity result in a 40 percent 
disability rating under Table VII, which has already been 
assigned the veteran.  Therefore, an increased rating in 
excess of 40 percent is not warranted for the veteran's 
bilateral hearing loss.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hearing loss has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of themselves, as 
the veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 40 percent for his service-connected 
bilateral hearing loss.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen his service connection 
claim for a head disability, claimed as "catri" of the 
head, is denied.  

New and material evidence not having been submitted, the 
appellant's application to reopen his service connection 
claim for impaired vision, claimed as a result of measles in 
service, is denied.  

Entitlement to a disability rating in excess of 40 percent 
for the veteran's bilateral hearing loss is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



